Citation Nr: 0211170	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a June 17, 1949, rating action that awarded a 10 
percent disability evaluation for service-connected varicose 
veins, effective from May 20, 1949, was clearly and 
unmistakably erroneous.

2.  Entitlement to a total disability evaluation due to 
service connected disability (TDIU) benefits from date of 
separation from service.

3.  Entitlement to nonservice connected pension benefits from 
date of separation from service.

(The issue of entitlement to a rating in excess of 10 percent 
for varicose veins of the right leg will be the subject of a 
later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1998 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased disability 
rating for varicose veins of the right leg and that 
determined that clear and unmistakable error was not present 
in a June 1949 rating action.  In addition, the veteran 
appeals a November 1999 rating action that denied entitlement 
to nonservice-connected pension or TDIU benefits from the 
date of the veteran's separation from active service.  

The Board has determined that further evidentiary development 
of the issue of entitlement to an increased rating for 
varicose veins is necessary.  Accordingly, the Board is 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.

The veteran has claimed that a February 1950 decision of the 
Board was clearly and unmistakably erroneous.  This matter is 
addressed in separate decision.  


FINDINGS OF FACT

1.  A June 1949 rating action awarded service connection for 
varicose veins of the right leg with assignment of a 10 
percent disability rating, effective from May 20, 1949.  
While the veteran appealed the effective date for the 10 
percent rating, he did not disagree with the assignment of a 
10 percent rating as of May 1949.

2.  The June 1949 rating decision correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.

3.  The veteran's contentions of CUE with respect to June 
1949 rating action amount to no more than a disagreement as 
to how the facts were weighed or evaluated.

4.  The evidence does not show that the veteran filed either 
a formal or informal claim for a total disability rating due 
to individual unemployability resulting from service-
connected disability prior to March 19, 1991.

5.  The evidence does not show that the veteran filed either 
a formal or informal claim for nonservice-connected pension 
benefits prior to March 19, 1991.


CONCLUSIONS OF LAW

1.  The June 1949 rating decision which assigned a 10 percent 
disability rating for the veteran's service-connected 
varicose veins, effective from May 20, 1949, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1992 & 
2001).

2.  The June 1949 rating decision was not the product of 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2000); Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc); Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

3.  The veteran is not entitled to an effective date from the 
date of his separation from service for TDIU benefits.  38 
U.S.C.A. 5110 (West 1991 & Supp. 2001); 38 C.F.R. 3.321, 
3.340, 3.400, 4.16 (2001).

4.  The veteran is not entitled to an effective date from the 
date of his separation from service for nonservice-connected 
pension benefits.  38 U.S.C.A. 5110 (West 1991 & Supp. 2001); 
38 C.F.R. 3.321, 3.340, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to either a total 
disability evaluation due to service-connected disability 
(TDIU) or nonservice-connected pension (NSC) benefits from 
the date of his separation from active service.  In addition, 
he contends that a rating action dated June 17, 1949, that 
denied a rating in excess of 10 percent for service-connected 
varicose veins of the right leg, for the period from May 20, 
1949, was clearly and unmistakably erroneous.

I.  Evidentiary Background

Factual Background.  Historically, the record reflects that 
the veteran entered military service in November 1945.  
Induction records reflect that he had not completed high 
school and had run a farm for 6 months, taking care of 
chickens, ducks, and all repair work on the farm.  When he 
was examined for service in November 1945, he reported a 
history of frequent headaches.  

Shortly after the veteran entered service, he was seen for 
complaints of headaches, nausea and dizzy spells which he had 
had since a head injury at 4 or 5 years of age.  It was 
reported that he had been drafted and was then attending 
bakers and cooks school.  A report of a neuropsychiatric 
examination dated in November 1945 reflects that the veteran 
had had headaches and dizzy spells constantly since age 5.  
He was "sickly" and had been unable to attend school or work 
regularly.  His family cared for him in a solicitous manner.  
At times he felt faint and caught himself to keep from 
falling.  He was also bothered by a lot of nausea with 
occasional vomiting.  His symptoms had not changed much in 
the past 6 months.  At that time he was hit on the head but 
was not unconscious.  Diagnoses were (1) neurotic traits and 
(2) Possible epilepsy.  He was referred for EEG testing.  EEG 
testing in December 1945 was negative.  The report of the 
psychiatric consultation reflects that the veteran had many 
family difficulties and felt he could help his family if he 
got out of the Army since his father was disabled.  In 
December 1945 it was reported that physical and 
neuropsychiatric examinations showed that the veteran was fit 
for work as a cook.  The diagnosis was immaturity syndrome, 
emotional instability.  

Service medical records reflect that in April 1946 the 
veteran was hospitalized for several days for acute 
tonsillitis.  In June 1946, when he was seen for a blister on 
his foot, incipient varicose veins on his right leg were 
noted and he was referred to the surgical clinic for early 
attention to the varicosities.  An opinion was requested as 
to whether it was time to inject or ligate as a prophylactic 
measure.  When the veteran was seen later in June 1946, a 
consultant at the surgical clinic noted that the veteran did 
not desire venous ligation at that time.  

In July 1946 the veteran was seen for complaints of pain in 
his right lower leg, which was worse after exercise and 
prolonged standing.  Moderate varicose veins in the right 
lower leg were noted and when the veteran was again seen at 
the surgical clinic it was reported that the varicose veins 
in the veteran's right leg were apparently getting larger 
even while the veteran was performing duties which did not 
require prolonged standing or walking.  The surgeon noted 
that the veteran did not wish to have a ligation but that his 
veins could probably be treated successfully with a ligation 
and subsequent injections.  

The veteran was examined for separation from service in 
August 1946.  The record of physical examination reflects 
that item number 18, entitled "Varicose Veins," was annotated 
as "None."  The veteran was released from service on August 
3, 1946.  The reason for the separation was listed as 
"Dependency."

The veteran filed a claim for VA compensation in June 1947.  
The veteran listed "varicose veins" as the disability for 
which he was seeking compensation.  He reported that he had 
received treatment for this condition in service at the 
Tilton General Hospital Annex in New Jersey in March 1946.  
He also reported that he had received treatment from Dr. 
Schatzberg for "Childhood diseases," but did not indicate 
that he had received any treatment since his release from 
service for varicose veins.  He reported that he was 
unemployed and indicated that his only income consisted of 
$80 per month veteran's readjustment allowance.  He reported 
no employment for the last 12 months.   

Service connection was initially denied for this condition by 
rating action dated in August 1947 as it was determined that 
the condition was not shown by the evidence of records.

In October 1947, the veteran submitted a statement indicated 
that he had enrolled for training under the G.I. Bill at 
Lincoln Technical Institute, Newark, New Jersey.  Information 
received from this facility indicates that the veteran 
discontinued his training in March 1948.

In a letter dated in December 1948, the veteran reported that 
he had located service medical records which showed that he 
had been treated for varicose veins.  He stated that the 
varicose veins were a great handicap in looking for a job as 
most manual labor required a lot of standing.

The veteran was afforded a VA examination in May 1949.  It 
was noted that the veteran first noticed varicose veins in 
his legs in 1946.  The examination report includes the 
following entries:

8.  Brief medical and industrial history:  
Works as a chauffeur at $55.00 per week 
and has since discharge.  Med. treat. 0.  

9.  Present Complaints:  Veteran states: 
Rt. leg is tight when he stands too long. 

The veteran signed a statement acknowledging that:

My answers to questions 8 and 9 have been 
read to me, and I hereby certify that the 
medical and industrial history are 
correct and the complaints recorded are 
all that I am suffering from, to the best 
of my knowledge and belief.

Examination revealed that the veteran's general appearance, 
nutrition, muscular development, carriage, and posture were 
all "good," and his gait was normal.  His nervous system, 
including his mentality and emotional reactions, was found to 
be normal.  General medical examination was negative.  
Surgical examination revealed no varicose veins on the left 
leg.  The varicose veins on the right leg were described as 
moderate, with moderate sacculations 3/8" in diameter, 
involving an area of 3 x 4 inches.  The physician reported 
that there was no ulceration, swelling, edema, blanching on 
elevation, or cyanosis on dependency.  Arterial pulsations 
were normal.  Trendelenburg and Perthes tests were negative.  
The diagnosis was varicose veins, right leg with sacculations 
mildly symptomatic.

A rating decision dated in June 1949, the RO granted service 
connection for varicose veins, right leg.  The RO rated the 
varicose veins under Diagnostic Code 7120 as 0 percent 
disabling from August 4, 1946, to May 19, 1949, and as 10 
percent disabling from May 20, 1949.

In a letter dated in October 1949, the veteran requested that 
the award of compensation for varicose veins be adjusted to 
pay him benefits prior to May 1949.

In October 1949, the RO denied the veteran's request for 
retroactive benefits, noting that the examination report at 
the time of discharge from service did not disclose any 
varicosities and that the examination held on May 20, 1949 
was the first time medical evidence was received tending to 
show a compensable disability.

In an appeal dated in October 1949 the veteran stated that he 
was appealing "for compensable rating from date of discharge, 
3 August, 1946."  The veteran contended that VA should have 
examined him in connection with his application in June 1947 
and that the disability found on examination in May 1949 
"certainly must have been in evidence on any date from date 
of discharge to present."

By decision dated in February 1950, the Board considered the 
veteran's appeal for a compensable rating for varicose veins, 
right leg, for the period from the date of discharge to May 
19, 1949.  The Board noted that when the veteran was examined 
on August 2, 1946, prior to his release from active duty, 
examination did not disclose varicose veins.  The Board held 
that the evidence did not warrant a compensable rating of ten 
per cent (10%) or more prior to the date the veteran was 
examined by VA on May 20, 1949.

In October 1950, the veteran requested proof of disability 
from VA as he was applying for several Civil Service 
appointments.  

In April 1960, the veteran was afforded a VA examination to 
ascertain the present level of disability associated with his 
service-connected varicose veins disability.  It was noted 
that the veteran had never had surgical treatment for this 
disability nor did he wear elastic stockings or ace bandages.  
He reported a tight feeling at the medial aspect of his right 
lower calf.  An April 1960 rating action denying an increased 
rating was furnished to the veteran in May 1960. 

A July 1980 VA neurological examination indicates that the 
veteran was presently unemployed as his company "went in 
litigation."  He reported that he had a Ph.D. in sales 
marketing.  On the examination report, the veteran indicated 
that he worked in selling on a commission basis from 1966 to 
1978.  He reported an in-service history of a stabbing pain 
in his right lower leg and felt as though he had been 
"shot."  Following this incident, he reported no further 
troubles until 15 years prior to this examination when he 
heard a noise in his head followed by a pain in his leg 
lasting for three days and disabling him temporarily.  He had 
no further trouble until 5 months prior to the examination 
when he heard a noise in his head accompanied by a cramping 
sensation in the right lower leg lasting one day.  He 
reported right lower leg pain and weakness.  He felt that his 
right leg was narrower than the left.  The examiner noted no 
specific atrophy in the right gastrocnemius component of the 
veteran's right leg, although the volume and circumference 
was slightly smaller than that on the left.  Power, 
sensation, and deep tendon reflexes were normal.  Diagnosis 
was "episodes of pain in leg and noise in head over a 35 
year period occurring three times without objective 
findings."  

An August 1980 statement from Dr. E. Dudley Keever, M.D., 
indicated that the veteran had a partial rupture of the right 
gastrocnemius muscle and slight weakness and atrophy of the 
right calf.  

The veteran subsequently filed a claim for service connection 
for a partial rupture of the right gastrocnemius muscle as 
secondary to varicose veins of the right leg.  In November 
1980, the RO issued a rating action denying service 
connection for a rupture of the gastrocnemius muscle and 
denying an increased rating for varicose veins of the right 
leg.  The veteran was notified of this decision in December 
1980 and ultimately appealed the issues to the Board which 
denied his appeal in November 1982.  At a December 1981 
hearing before a RO hearing office in conjunction with his 
appeal, he indicated that he had a Ph.D. and was worked as a 
salesman.  He reported that he taught others and worked in 
consulting. 

In April 1991, the RO received a claim for compensation from 
the veteran dated March 19, 1991.  The veteran contended that 
service connection for an acquired psychiatric disorder was 
warranted as such condition was initially manifested in 
active service.  After the veteran appealed a rating action 
denying service connection, the Board issued a decision in 
August 1994 holding that the veteran was entitled to service 
connection for a psychiatric disability.  

In September 1994, the RO issued a rating action that 
established a 70 percent disability rating for the veteran's 
service-connected psychiatric disorder.  An effective date of 
March 19, 1991, was assigned.  The veteran appealed the 
effective date of this decision contending that an effective 
date was warranted from the day following his separation from 
active duty.  During the course of that appeal, a January 
1996 RO hearing officer's decision awarded a 100 percent 
disability rating for the service-connected psychiatric 
condition, effective March 19, 1991.   

In January 1997, the Board denied an earlier effective date 
for the grant of service connection for an acquired 
psychiatric disorder.  The Board found that the veteran's 
original claim of service connection for a psychiatric 
disorder was accepted by the RO as being received on March 
19, 1991.  The Board addressed the veteran's contentions that 
clear and unmistakable error (CUE) existed in rating actions 
dated in August 1947 and September 1980 thereby warranting an 
earlier effective date for the grant of service connection 
for a psychiatric disorder.  However, the Board noted that 
these prior decisions did not pertain to service connection 
for a psychiatric disorder and the May 1991 rating action was 
the initial determination specifically addressing this issue. 

In August 1998, the veteran filed a claim contending that a 
total rating for compensation based on unemployability was 
warranted from the date of his discharge from active service.  
He also contended that an increased disability rating was 
warranted for his service-connected varicose vein disability 
from the dated of discharge.  He contended that prior 
decisions of the RO and the Board contained errors that would 
have resulted in an increase in disability compensation from 
the date of his separation.  

In an August 1998 statement, Dr. Charles Oestricher, a 
private psychiatrist, opined that the veteran's pain due to 
his varicose vein problem left him totally unemployable in 
1948.

In a July 1998 statement, the veteran's ex-wife stated that 
the veteran complained of terrible pain in his leg and some 
days he could not get out of bed.  Likewise, he complained 
that his varicose vein pain was so severe that he could not 
function or work.  She stated that the "service destroyed 
his ability to be employed and in all the years I knew him 
closely, he was unemployable."

The veteran submitted a copy of a record from the Social 
Security Administration that contained annual FICA earnings 
from 1951 to 1990.  The veteran had no reported income in 
1954; 1964 through 1966; 1969 through 1974; and 1980.

An October 1998 VA examination report indicates that the 
veteran was retired at the present time and had worked as a 
salesman in the past.  

At a hearing before a RO hearing officer in September 1999, 
the veteran contended that a reading of his application for 
VA compensation received by VA in June 1947 would lead one to 
conclude that he was filing for nonservice-connected pension 
benefits or individual unemployability benefits because he 
indicated that he was unemployed.

In response to a request from the veteran for unemployment 
records from 1946 to 1948, the New York State Department of 
Labor indicated, by letter dated in November 2000, that any 
records that might have existed had been destroyed and were 
no longer available.

In March 2001, the veteran requested from VA records 
pertaining to his unemployment compensation received from 
1946 to 1947 under the Veterans Readjustment Act.  The 
veteran was notified by letter that VA had provided copies of 
records in its possession from 1946 to 1949.  The specific 
records he requested concerning his unemployment benefits 
received upon discharge were not available at the RO as this 
program was administrated by the state in which a veteran 
lived.

At a May 2002 hearing before the undersigned Member of the 
Board, the veteran felt that his application for benefits 
under the Veterans Adjustment Assistance Act should be 
construed as a claim for a total rating for compensation 
based on unemployability.  Additionally, he felt that his 
statements in the 1940s constituted a claim of service 
connection for a psychiatric disability.  He stated that the 
notation in the December 1948 VA examination report was wrong 
and that he was not working as a chauffeur.  From 1953 to 
1956, the veteran attended college, he stated that his 
professor sent work to his house for him to complete.  He 
felt that the prior rating action in 1949 did not take into 
account his pain and the emotional impact that this had on 
his ability to function.


II.  Claim of CUE in Prior Rating Action

Legal Criteria:  The Board notes that, under 38 C.F.R. 
§§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating 
decision is final and binding in the absence of clear and 
unmistakable error.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding  . . . will be 
accepted as correct in the absence of clear and unmistakable 
error."  A decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has provided the following guidance with regard to a claim of 
clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that existed at the time of the 
prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F. 3d 1378 (Fed. Cir. 1999).

In determining whether there is clear and unmistakable error, 
the doctrine of resolving reasonable doubt in favor of the 
veteran is not for application, inasmuch as error, if it 
exists, is undebatable, or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 
314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must 
always be remembered that clear and unmistakable error is a 
very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  In Russell, Fugo and other 
decisions, the Court has emphasized that merely to aver that 
there was clear and unmistakable error in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell at 314.  Evidence that was not of 
record at the time of the decision cannot be used to 
determine if clear and unmistakable error occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

The record reflects that the veteran's varicose veins of the 
right leg have been consistently evaluated pursuant to 
Diagnostic Code 7120.  Under the criteria of Diagnostic Code 
7120 in effect at the time of the June 1949 rating decision, 
a noncompensable disability evaluation was appropriate for 
mild varicose veins, or varicose veins with no symptoms.  A 
10 percent evaluation was appropriate for moderate, bilateral 
or unilateral, varicose veins with varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion.  A 20 percent disability evaluation was 
appropriate for unilateral moderately severe varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 cm in diameter, with symptoms of pain or cramping on 
exertion and no involvement of the deep circulation.  

Analysis:  The veteran contends that his varicose veins were 
more severe than initially rated and that there was clear and 
unmistakable error (CUE) in the June 1949 rating decision 
that granted service connection for varicose veins of the 
right leg and assigned a staged rating for this disability.  
A noncompensable disability rating for the veteran's varicose 
veins of the right leg was assigned for the period from 
August 4, 1946, to May 19, 1949, and a 10 percent rating was 
assigned from May 20, 1949.  The veteran appealed the 
noncompensable rating for the period prior to May 20, 1949, 
to the Board which issued a February 1950 decision upholding 
the RO decision as to the 0 percent rating for the period 
from August 1946 to May 1949.  The issue of CUE in this Board 
decision is the subject of a separate decision.

The veteran asserts that it was clearly and unmistakably 
erroneous for the RO  in the June 1949 rating decision to 
have only assigned a 10 percent disability evaluation for 
varicose veins of the right leg effective from May 20, 1949.  
In order to determine whether the June 1949 rating decision 
that established a 10 percent disability evaluation from May 
20, 1949, contained CUE, the Board must review the law and 
evidence which was before the rating board "at that time."  
38 C.F.R. 3.104(a).  "A determination that there was 'clear 
and unmistakable error' must be based on the record that 
existed at the time of the prior . . . decision."  Russell, 
supra at 314.  Accordingly, the Board's adjudication of 
whether there was CUE in the June 1949 denial of a rating in 
excess of 10 percent from May 20, 1949, is limited to 
consideration of the evidence that was actually of record, or 
constructively of record at the time of this decision.

As set forth above, in June 1949, the RO assigned a 10 
percent disability rating pursuant to Diagnostic Code 7120.  
This rating was assigned effective May 20, 1949, the date 
that VA examined the veteran.  The June 1949, rating decision 
shows that the RO noted the competent medical evidence on 
file regarding the then current severity of the varicose 
veins of the right leg to include the post-service VA 
examination report that described the severity of the 
veteran's disability as "moderate."  Thus, the record 
reflects that the RO, in the June 1949 rating decision, 
correctly applied the existing statutes and/or regulations 
and that the decision was consistent with and supported by 
the evidence then of record.

In the instant case, the Board acknowledges that the veteran 
has submitted recent medical opinions and lay statements 
suggesting that his varicose veins were more severe than 
initially rated.  However, this evidence has been submitted 
since 1991 and was not of record at the time of the June 1949 
rating action.  On the contrary, this evidence was not in 
existence at the time of the June 1949 rating action.

The Board notes the veteran's contention that the RO did not 
consider pain when it rendered its decision in June 1949.  
However, the Board notes that a 10 percent disability 
evaluation under Diagnostic Code 7120 contemplates "symptoms 
of pain or cramping on exertion."  Significantly, the VA 
examination report dated in May 1949 is negative for 
complaints of pain.  The diagnosis was varicose veins, right 
leg with sacculations mildly symptomatic.  The examiner also 
noted that the veteran had sought no treatment for varicose 
veins since his release from service.  Based upon the 
evidence then of record, there was no basis for a rating in 
excess of 10 percent based upon pain.

The veteran asserts that the RO should have obtained records 
associated with his claim for the readjustment allowance and 
records from Dr. Schatzberg and that these records would have 
supported a higher rating.  However, even if true, such 
assertions cannot constitute a valid claim of CUE, as such a 
failure to assist is not a grounds for CUE.  The veteran's 
basis for asserting CUE is not based upon the evidence before 
the rating board at the time of its 1949 rating decision, but 
rather upon evidence that was not then of record, and is 
still not of record.  As the Court has stated, a claim of CUE 
must be based upon an assertion that there was an incorrect 
application of the law or fact as it existed at the time of 
the disputed adjudication.  Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  Furthermore, the Court also held in Caffrey 
that although an incomplete record may ultimately lead to an 
incorrect determination, it cannot be said that an incomplete 
record is also an incorrect record.  Id.  Therefore, since a 
determination of CUE must be based on the record existing at 
the time of the prior decision, the veteran's assertions as 
to what the records associated with his claim for the 
readjustment allowance and records from Dr. Schatzberg would 
have shown can not be a basis for a claim of CUE in the 1949 
decision.  See Caffrey, supra.  .  Russell, 3 Vet. App. at 
314.

The veteran asserts that the records regarding the 
readjustment allowance constitute VA records.  However, the 
Board notes that VA failure to consider evidence which was in 
VA possession but not in the record at the time of the 
decision may not constitute CUE since the determination was 
prior to July 21, 1992, (the date of the Court's decision in 
Bell v. Derwinski, 2 Vet. App. 611 (1992)).  See also 
VAOGCPREC 12-95, 60 Fed. Reg. 43186 (Aug. 18, 1995).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board even where they were not 
actually before the adjudicating body.  However, in Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994), the Court held that the 
Bell constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring before Bell was 
decided.  In Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997), 
the Court reiterated and followed its holding in Damrel.  
Since the Board decision in question was rendered prior to 
1992, Bell does not operate to make the any documents that 
had not been obtained prior to the Board's decision of 
February 1950 constructively part of the record.  Id.  Thus, 
Bell does not operate to make the unobtained Veterans 
Readjustment Allowance records constructively part of the 
record.

Based on the discussion above, the Board concludes that, 
based upon the evidence of record at the time of the 1949 
decision, it was not undebatable that the veteran was 
entitled to a rating in excess of 10 percent for his varicose 
veins, from May 20, 1949.  As such, the veteran's contentions 
of CUE amount to no more than a disagreement as to how the 
facts were weighed or evaluated.  The Court has held that 
such a disagreement does not rise to the level of CUE.  
Russell, supra; Fugo, supra.  Thus, the Board concludes that 
the June 1949 rating decision, in assigning a disability 
rating of no more than 10 percent for varicose veins of the 
right leg from May 20, 1991, was not the product of CUE.  
Accordingly, his claim must be denied.


III.  Entitlement to TDIU or NSC Pension Benefits since 
Separation from Service

A.  Legal Criteria:  Regulations pertaining to the 
determination of effective dates for the award of disability 
compensation by VA stipulate that the effective date for the 
granting of such compensation is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1) (2001); see also 38 U.S.C.A. 
§ 5110(a) (West 1991).  However, these regulations also 
stipulate that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, provided that the claim is received 
within one year of that date; if the claim is not received 
within one year of that date, the appropriate effective date 
is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.155.  A report of examination 
or hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

Where a disability-pension award is made based on a claim on 
or after October 1, 1984, the general rule is that an 
effective date is the "date of receipt of claim," but an 
award "may not be effective prior to the date entitlement 
arose."  38 C.F.R. § 3.400(b)(1), (b)(1)(ii) (2000); see 
also 38 C.F.R. § 3.151(b).  As to such a pension award, 38 
U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B) 
provide for a "retroactive award" exception to the general 
rule.  In such cases, "the effective date of an award . . . 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date whichever is to the advantage of the veteran" and 
if he meets one additional condition.  38 U.S.C.A. § 
5110(b)(3)(A); see also 38 C.F.R. § 3.400(b)(1)(ii)(B).  That 
additional condition is that such a permanently and totally 
disabled veteran must have been "prevented from applying for 
disability pension for a period of at least 30 days beginning 
on the date on which the veteran became permanently and 
totally disabled."  38 U.S.C.A. § 5110(b)(3)(B); see also 38 
C.F.R. § 3.151(b).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Entitlement to 
individual unemployability must be established solely on the 
basis of impairment from service- connected disabilities. 38 
C.F.R. § 3.341(a).  Neither disability from nonservice-
connected disabilities or due to advancing age may be 
considered.  38 C.F.R. §§ 3.341(a), 4.19.  

Disability pension is payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).

B.  Analysis:  The veteran contends that he is entitled to 
either a total disability rating for compensation due to 
individual unemployability (TDIU) or non-service-connected 
(NSC) pension benefits since the day following his separation 
from active duty.  After a review of the evidence, the Board 
finds that his contentions fail and that neither TDIU 
benefits, nor NSC pension benefits are warranted from the 
date of separation from active service. 

As reported earlier, the effective date of an award of 
compensation or pension will be the date that the claim was 
received or the date entitlement was first shown, whichever 
is later.  The evidence shows that following service, the 
veteran obtained a GED and later went on to received a Ph.D.  
He also had significant work as a salesman with several 
periods of unemployment.  The evidence does not show that he 
filed a claim for either TDIU benefits or NSC pension 
benefits prior to March 19, 1991 (the date that he was 
awarded a total disability rating for his service connected 
psychiatric disability.)

In support of his claim, the veteran points to a June 1947 
application for service connection for varicose veins.  On 
this application, he reported that he was unemployed and in 
receipt of a veteran's readjustment allowance.  To reiterate, 
a claim for VA benefits must identify the benefit sought.  
38 C.F.R. § 3.155.  The application specifically identifies 
compensation for varicose veins as the benefit sought.

The appellant argues that since he reported that he was 
unemployed, the RO should have considered his 1947 
application as a claim for a total rating for compensation or 
pension.  The duty of VA to infer and adjudicate a TDIU 
claims was not construed into VA's statutory duty to assist 
until 1991.  In the same light, VA's statutory duty to assist 
was not imposed until 1988 when Congress first enacted 38 
U.S.C. § 5107(a).  Accordingly, the law existing at the time 
of the 1949 decision did not implicate the duty to assist or 
a duty to infer or adjudicate a TDIU claim.

At the time of the RO decision in June 1949, the record 
showed that the veteran was released from service early, not 
because of disability, but because of family hardship.  When 
the veteran was released from service, examination was 
essentially negative.  While the veteran reported that he was 
unemployed at the time of his application in 1947, when he 
was examined in 1949 it was reported that he was working and 
had not sought any treatment since his release from service.  
The only disability identified on examination was mildly 
symptomatic varicose veins on the right leg.  General medical 
examination was entirely negative.  No other disability was 
identified by the May 1949 VA examination for disability 
evaluation purposes.  While the veteran was in receipt of 
benefits under the Serviceman's Readjustment Act when he 
applied for VA benefits in 1947, there was nothing in the 
record before the RO in 1949 to suggest that these benefits 
were being paid based upon disability.

The 1944 Serviceman's' Readjustment Act, provides for various 
benefits to veterans including unemployment benefits, 
educational assistance, and low interest loans for homes, 
farms, and small business.  Certain World War II era veterans 
could receive unemployment pay of $20 a week for up to 52 
weeks.  38 U.S.C.A. §§ 696, 696b (1945); 38 C.F.R. Part 36 
(1945).  To receive these benefits, the individual had to be 
unemployed.  In pertinent part, the Act provided that a 
person would be eligible to receive an allowance for any week 
the person was unemployed and able to work and available for 
suitable work.  However, the Act also proved that a person 
would be considered eligible for any period of unemployment 
even if he was not able and available for work, if such 
failure was due to an illness or disability which occurs 
after the commencement of such period.  38 U.S.C.A. § 696(b) 
(1945).  

The receipt of readjustment assistance contemplates that a 
veteran be employable at the initial time of receipt of 
benefits with an exception to be made if he becomes ill or 
disabled after commencement of his period of unemployment.  
Thus, the application for and receipt of this readjustment 
assistance does not indicate that the veteran wished to file 
a claim for VA benefits based on unemployability due to 
service-connected or nonservice-connected disability (i.e. 
TDIU benefits or NSC pension benefits).

The veteran also contends that his December 1948 statement 
constitute an informal claim for compensation due to 
unemployability.  However, this statement does not indicate 
that the veteran desired to file a claim for either TDIU 
benefits or NSC pension benefits.  Rather, the veteran 
desired expeditious adjudication of his claim for service 
connection for varicose veins as he was having difficulty 
finding a job in manual labor.  As this statement does not 
indicate an intent to file a claim for disability benefits 
due to unemployability, it does not constitute an informal 
claim for either TDIU or NSC pension benefits.  

In conclusion, the law clearly states that the effective date 
of an award of pension benefits will be the date that the 
claim is received by VA or the date entitlement is first 
shown.  The record clearly reflects that the veteran did not 
file a claim for either TDIU benefits or NSC pension benefits 
prior to March 1991.  As such, neither entitlement to a total 
disability evaluation due to service-connected disability 
(TDIU) benefits, nor entitlement to nonservice-connected 
disability pension benefits is warranted from the date of 
separation from active service.

In making this determination, the Board has considered 
various statements submitted by the veteran and well as 
private and VA medical records received since the veteran 
separated from active duty.  The Board finds that none of the 
VA examination reports constitute an "informal claim" for 
TDIU benefits or NSC pension benefits prior to March 1991, as 
they do not identify a benefit sought with regard to that 
claim.  Similarly, these records do not indicate that the 
veteran felt as though he was totally disabled due to 
service-connected or nonservice-connected disabilities.  
Therefore, the Board finds that the VA examination reports do 
not constitute an informal claim.

It is noted that VA law and regulations provide for a 
"retroactive award" exception to the general rule.  
However, to qualify for an award of pension benefits prior to 
the date of receipt of the application, the evidence must 
show that the veteran had a disability which prevent him from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled.  This has neither been alleged nor shown by 
the evidence.

The Board has considered the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) on the veteran's claim.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West Supp. 
2001); McQueen v. Principi, 14 Vet. App. 300 (2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that these provisions are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  Inasmuch as the Board has determined 
that there was no claim pending for TDIU or pension benefits 
prior to March 1991, an attempt to obtain records dated in 
the 1940's would serve no useful purpose.  The veteran has 
not referenced, nor does the evidence show, the existence of 
any additional pertinent medical evidence that is not 
presently associated with the claims folder, VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  In addition, by 
letter dated in May 2001, the veteran was informed of the 
provisions contained in the VCAA.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied.


ORDER

Inasmuch as the June 1949 rating decision awarding a 10 
percent disability evaluation for varicose veins of the right 
leg was not the product of CUE, the benefit sought on appeal 
as to this matter is denied.

Entitlement to a total disability evaluation due to service 
connected disability (TDIU) from the date of separation from 
service is denied.

Entitlement to nonservice-connected pension benefits from the 
date of separation from service is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

